                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW MEXICO


           IN RE:                                        }           CASE NUMBER
                                                         }
           MBF Inspection Services, Inc.                 }           18-11579-t11
                                                         }
           DEBTOR(S).                                    }           CHAPTER 11


            DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                    FOR THE PERIOD
                         FROM December 1, 2018 TO December 31, 2018

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.




                                                         Attorney for Debtor’s Signature


Debtor's Address                                         Attorney's Address
and Phone Number:                                        and Phone Number:

MBF Inspection Services, Inc.                            B.L.F. LLC
805 N. Richardson Ave.                                   924 Park Ave. SW
Roswell, NM 88201                                        Albuquerque, NM 87102
(575) 625-0599                                           (505) 242-7004

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 21st
day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www.justice.gov/ust/r20/index.htm.
1)          Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report
2)          Initial Filing Requirements
3)          Frequently Asked Questions (FAQs)




   Case 18-11579-t11         Doc 166       Filed 01/22/19     Entered 01/22/19 19:43:47 Page 1 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 2 of 45
              MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                           Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.


                                                                                                          Cumulative
                                 Description                                       Current Month        Petition to Date
Monthly rent from Carabelli Dental for use of MBF parking lot                              100.00                 350.00
Monthly office rent from Bobby Carroll                                                        -                 1,500.00
Received for employee insurance premiums                                                   381.08                 721.42
Check received from employee for payroll overpayment                                     3,577.40               3,577.40
Reimbursement from MBF Management                                                       37,457.82              37,457.82
Frank Sturges                                                                                 -                   415.00
Witness fees for S. Bell & S. Andrus from Riley, Shane, & Keller                              -                    80.00
Lane Alton - Refund of remaining retainer for legal representation                            -                 1,657.20
Postage purchased by MBF employee                                                             -                     1.00
Purchase of toner cartridge by MBF employee                                                   -                   100.00
Refund from Fedex (overpayment)                                                               -                   386.36
Refund from US Treasury (overpayment of 2017 taxes)                                           -                   258.15
Deposit from Expert Pay to verify new bank account                                            -                     0.14
Transfer of funds from MBF Pay Pal bank account (account closed)                              -                 1,874.54
Cash back received from American Express                                                      -                   120.94
Refund from Grainger for 2014 overpayment                                                     -                   264.06
Purchase of CPR cards by MBF employee                                                         -                    40.00
TOTAL OTHER RECEIPTS                                                                    41,516.30              48,804.03

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                              Source of
Loan Amount                    Funds                         Purpose               Repayment Schedule




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5w.
                                                                                                          Cumulative
                                Description                                        Current Month        Petition to Date
Employee garnishment payments                                                            1,029.98               4,990.86
Expert Pay - Employee child support payments                                             5,002.83              42,058.10
American United Life Insurance Company - Employee benefits/401(k)                       68,291.84            538,031.96
United Healthcare - Dental/health/life insurance contributions                         133,590.55            889,453.31
Contributions to Lifelock subscription                                                     213.32               1,325.36
Contributions to New Benefits                                                               50.00                 346.45
Expenses billed to customers                                                             1,541.88              10,819.40
Dues & subscriptions                                                                       890.12              16,724.79
Penalties and interest paid                                                                   -                   113.14
Postage and shipping expenses                                                              443.13               8,247.91
Pre-employment background checks on field employees                                        591.70               8,027.50
Safety expenses: Drug testing, training, OQ fees                                         1,492.00              30,564.23
Charitable contributions                                                                      -                 4,600.00
CSC - Annual report filings                                                                   -                 2,358.25
Business license renewal                                                                      -                    35.00
Prepayment on American Express credit card                                               3,000.00               3,000.00
Printing & mailing services for claimant notices                                         4,733.76               4,733.76
Rent on office copier and postage machine                                                   34.84                 435.85
TOTAL OTHER DISBURSEMENTS                                                              220,905.95          1,565,865.87




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.


    Case 18-11579-t11                 Doc 166           Filed 01/22/19
                                                                  MOR-3        Entered 01/22/19 19:43:47 Page 3 of 45
                                          ATTACHMENT 1

          MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor:       MBF Inspection Services, Inc.                Case Number:             18-11579-t11

Reporting Period beginning December 1, 2018                        Period Ending December 31, 2018


ACCOUNTS RECEIVABLE AT PETITION DATE:                               $ 4,276,860.88

                         ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which
have not been received):

Beginning of Month Balance                                          $ 4,082,407.79    (a)
  PLUS: Current Month New Billings                                    3,403,547.31
  MINUS: Collection During the Month                                  3,935,290.73    (b)
  PLUS/MINUS: Adjustments or Writeoffs                                      733.63    *
End of Month Balance                                                $ 3,551,398.00    (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:
$733.63 adjustment for November billing created in December

                     POST PETITION ACCOUNTS RECEIVABLE AGING
                  (Show the total for each aging category for all accounts receivable)

   0-30 Days             31-60 Days            61-90 Days            Over 90 Days               Total

   2,895,367.14            507,229.25             99,099.26              49,702.35            3,551,398.00 (c)

For any receivables in the “Over 90 Days” category, please provide the following:

                         Receivable                                     Status*
   Customer                 Date                 Amount
Spectra                   09/06/18                   461.37        Collection efforts taken
Spectra                   09/06/18                   606.88        Collection efforts taken
Spectra                   09/09/18                 5,536.44        Collection efforts taken
Spectra                   09/09/18                 2,920.00        Collection efforts taken
Spectra                   09/23/18                 5,536.44        Collection efforts taken
Spectra                   09/23/18                 3,050.80        Collection efforts taken
Spectra                   10/11/18                 5,536.44        Collection efforts taken
Spectra                   10/11/18                 3,159.80        Collection efforts taken
DCP                       10/27/18                11,079.89        Collection efforts taken
Navitas                   10/26/18                13,357.77        Collection efforts taken
Holly                     10/13/18                    37.94        Collection efforts taken
Holly                       N/A                      (18.95)       Oustanding credit
Holly                       N/A                     (176.03)       Oustanding credit
Holly                       N/A                     (187.27)       Oustanding credit
Holly                       N/A                     (146.68)       Oustanding credit
Holly                       N/A                       (6.02)       Oustanding credit
Spectra                     N/A                   (1,046.47)       Oustanding credit

                      *(Collection efforts taken, estimate of collectibility, write-off, disputed account, etc.)

(a) This number is carried forward from last month’s report. For the first report only, this number will be
    the balance as of the petition date.
(b) This must equal the number reported in the “Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c) These two amounts must equal.



    Case 18-11579-t11                 Doc 166           Filed 01/22/19
                                                                  MOR-4             Entered 01/22/19 19:43:47 Page 4 of 45
                                                                      ATTACHMENT 2
                                    MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

   Name of Debtor: MBF Inspection Services, Inc.                                         Case Number 18-11579-t11

   Reporting Period beginning December 1, 2018                                           Period ending December 31, 2018

   In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not
   include amounts owed prior to filing the petition. In the alternative, a computer generated list of payable
   may be attached provided all information requested below is included.

   POST-PETITION ACCOUNTS PAYABLE
      Date       Days
    Incurred  Outstanding                     Vendor                                                     Description                    Amount
    12/14/18      18      Levene, Neale, Bender, Yoo & Brill LLP                         Attorney for Ch. 11 creditors                  27,178.50
    12/19/18      13      United Healthcare Insurance Company                            Health/dental insurance                       122,421.54
    12/20/18      12      Industrial Safety Training Council                             Safety training                                    60.00
    12/22/18      10      CenturyLink                                                    Telephone                                          95.36
    12/27/18       5      Tascosa Office Machines                                        Copier maintenance                                 43.13
    12/27/18       5      Xcel Energy                                                    Utilities                                         640.30
    12/28/18       4      Arizona Department of Revenue                                  Withholding tax                                   527.74
    12/28/18       4      Connecticut Department of Revenue                              Withholding tax                                   248.67
    12/28/18       4      Illinois Department of Revenue                                 Withholding tax                                   326.00
    12/28/18       4      New York State Income Tax                                      Withholding tax                                   552.83
    12/28/18       4      Pennsylvania Department of Revenue                             Withholding tax                                 1,841.72
    12/28/18       4      One America                                                    401(k)                                         18,491.94
    12/28/18       4      Accent Flowers                                                 Christmas poinsettias for clients               1,157.02
    12/29/18       3      A & C Enterprises of Libby, LLC                                Contract labor                                  8,573.60
    12/31/18       1      EFTPS-Internal Revenue Service                                 940 payment                                       858.88
    12/31/18       1      New Mexico Dept. of Taxation & Revenue                         NM workers comp                                   305.30
    12/31/18       1      South Carolina Dept. of Employment                             Withholding tax                                   152.60
    12/31/18       1      Kansas Department of Revenue                                   Withholding tax                                   163.00
    12/31/18       1      Intak Rental & Supply, LLC                                     UTV rental                                      1,541.88
    12/31/18       1      Indiana Department of Workforce                                Withholding tax                                   703.00
    12/31/18       1      Jack Little                                                    Reimbursement                                     202.23
    12/31/18       1      Robert H. Bell                                                 Reimbursement                                     341.82
    12/31/18       1      Alabama Department of Revenue                                  Withholding tax                                   981.16
    12/31/18       1      Colorado Department of Revenue                                 Withholding tax                                 1,181.00
    12/31/18       1      Georgia Department of Revenue                                  Withholding tax                                 1,287.80
    12/31/18       1      Idaho State Tax Commission                                     Withholding tax                                   353.00
    12/31/18       1      Indiana Department of Revenue                                  Withholding tax                                   769.65
    12/31/18       1      New Benefits, Ltd.                                             New Benefits                                       50.00
    12/31/18       1      Backgrounds Online                                             Background checks                                 665.40
    12/31/18       1      Pipeline Testing Consortium, Inc.                              Drug testing                                    1,445.00
    12/31/18       1      Benchmark                                                      Rent on office copier                              36.13
    12/31/18       1      Missouri Department of Revenue                                 Withholding tax                                 1,408.50
    12/31/18       1      Louisiana Department of Revenue                                Withholding tax                                 3,819.53
    12/31/18       1      Massachusetts Department of Revenue                            Withholding tax                                 1,489.49
    12/31/18       1      Maine State Treasurer                                          Withholding tax                                 1,208.00
    12/31/18       1      Michigan Department of Revenue                                 Withholding tax                                 1,869.84
    12/31/18       1      Mississippi State Tax Commission                               Withholding tax                                 4,202.00
    12/31/18       1      Oklahoma Tax Commission                                        Withholding tax                                 3,162.00
    12/31/18       1      Rhode Island Department of Revenue                             Withholding tax                                   448.32
    12/31/18       1      South Carolina Department of Revenue                           Withholding tax                                 1,572.97
    12/31/18       1      Utah State Tax Commission                                      Withholding tax                                 1,290.62
    12/31/18       1      Wisconsin Department of Revenue                                Withholding tax                                   560.21
    12/31/18       1      West Virginia Department of Revenue                            Withholding tax                                   386.00
    12/31/18       1      nQativ                                                         Maintenance on accounting software                157.69
    12/31/18       1      Pitney Bowes Global Financial Services                         Postage machine rent                              192.38
    12/31/18       1      ND Office of State Tax Commissioner                            Withholding tax                                 5,560.00
    12/31/18       1      Roswell Rotary Club                                            Dues                                              225.00
    12/31/18       1      Houston Area Safety Council                                    Safety training                                   300.00
   TOTAL AMOUNT                                                                                                                        221,048.75 (b)

X Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

   ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)

   Opening Balance                                                                        $                           317,178.75 (a)
    PLUS: New Indebtedness Incurred This Month                                                                      2,548,641.97
    MINUS: Amount Paid on Post Petition,                                                                            2,644,771.97
              Accounts Payable This Month
    PLUS/MINUS: Adjustments                                                                                                     *
   Ending Month Balance                                                                   $                          221,048.75 (c)

   *For any adjustments provide explanation and supporting documentation, if applicable.




    Case 18-11579-t11                         Doc 166              Filed 01/22/19
                                                                             MOR-5                 Entered 01/22/19 19:43:47 Page 5 of 45
                                           SECURED PAYMENTS REPORT

List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into
a modification agreement with a secured creditor/lessor, consult with your attorney and the United States
Trustee Program prior to completing this section).

                                                                               Number                Total
                                        Date                                   of Post             Amount of
              Secured                  Payment             Amount              Petition           Post Petition
              Creditor/                Due This            Paid This          Payments             Payments
               Lessor                   Month               Month             Delinquent           Delinquent
     Inspection Leasing, Inc.          12/31/18               4,968.49             0                   0


     TOTAL                                             $      4,968.49 (d)

 (a) This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b/c) The total of line (b) must equal line (c).
 (d) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
      (Page MOR-2, Line 5N).




   Case 18-11579-t11            Doc 166                 MOR-6 Entered 01/22/19 19:43:47 Page 6 of 45
                                               Filed 01/22/19
                                                   ATTACHMENT 3
                                          INVENTORY AND FIXED ASSETS REPORT

       Name of Debtor: MBF Inspection Services, Inc.                              Case Number 18-11579-t11

       Reporting Period beginning December 1, 2018                                Period ending December 31, 2018

                                          INVENTORY REPORT

       INVENTORY BALANCE AT PETITION DATE:                                        $                      0
       INVENTORY RECONCILIATION:
                Inventory Balance at Beginning of Month                           $                      0 (a)
                  PLUS: Inventory Purchased During Month                          $                      0
                  MINUS: Inventory Used or Sold                                   $                      0
                  PLUS/MINUS: Adjustments or Write-downs                          $                      0*


       METHOD OF COSTING INVENTOR                      N/A

       *For any adjustments or write-downs provide explanation and supporting documentation, if applicable.


                                                     INVENTORY AGING
       Less than 6         6 months to         Greater than  Considered                        Total
       months old          2 years old         2 years old    obsolete                       inventory

                  %                   %                   %                   %       =           100% *


       * Aging Percentages must equal 100%.
       ☐ Check here if inventory contains perishable items.

       Description of Obsolete Inventory:

                                                     FIXED ASSET REPORT

       FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                   $ 29,881.72 (b)
       (Includes Property, Plant and Equipment)

       BRIEF DESCRIPTION (First Report Only):


       FIXED ASSETS RECONCILIATION:
       Fixed Asset Book Value at Beginning of Month                               $                          29,592.32 (a)(b)
                    MINUS: Depreciation Expense                                   $                              72.35
                    PLUS: New Purchases                                           $                                -
                    PLUS/MINUS: Adjustments or Write-downs                        $                                -   *
       Ending Monthly Balance                                                     $                          29,519.97

       *For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

       BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
       PERIOD:         N/A

       (a) This number is carried forward from last month’s report. For the first report only, this number will be the
           balance as of the petition date.




Case 18-11579-t11         Doc 166                  MOR-7 Entered 01/22/19 19:43:47 Page 7 of 45
                                          Filed 01/22/19
                                                   ATTACHMENT 4A

                     MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: MBF Inspection Services, Inc.                     Case Number: 18-11579-t11

Reporting Period beginning December 1, 2018                       Period Ending December 31, 2018

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.justice.gov/ust/r20/index.htm. If bank
accounts other than the three required by the United States Trustee Program are necessary, permission
must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                  Bank of the Southwest              BRANCH:                   Roswell, NM

ACCOUNT NAME:                  MBF Inspection Services, Inc.      ACCOUNT NUMBER: 1206818

PURPOSE OF ACCOUNT:            OPERATING

                   Ending Balance per Bank Statement                                         $             6,106.71
                   Plus Total Amount of Outstanding Deposits                                                    -
                   Minus Total Amount of Outstanding Checks and other debits                                        *
                   Minus Service Charges                                                                        -
                   Ending Balance per Check Register                                         $             6,106.71 **(a)

*Debit cards are used by              N/A

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( ☐ Check here if cash disbursements were authorized by United States Trustee)

                                                                                                 Reason for Cash
            Date                    Amount             Payee               Purpose                Disbursement



TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                $            -     Transferred to Payroll Account
                                $            -     Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




   Case 18-11579-t11            Doc 166                   MOR-8 Entered 01/22/19 19:43:47 Page 8 of 45
                                                 Filed 01/22/19
                                                   ATTACHMENT 4A

                     MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: MBF Inspection Services, Inc.                     Case Number: 18-11579-t11

Reporting Period beginning December 1, 2018                       Period Ending December 31, 2018

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.justice.gov/ust/r20/index.htm. If bank
accounts other than the three required by the United States Trustee Program are necessary, permission
must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less
than the three required bank accounts must be approved by the United States Trustee.


NAME OF BANK:                  New Mexico Bank & Trust            BRANCH:                   Albuquerque, NM

ACCOUNT NAME:                  MBF Inspection Services, Inc.      ACCOUNT NUMBER: 9996767992

PURPOSE OF ACCOUNT:            OPERATING

                   Ending Balance per Bank Statement                                         $        1,942,593.76
                   Plus Total Amount of Outstanding Deposits                                                   -
                   Minus Total Amount of Outstanding Checks and other debits                             13,206.29 *
                   Minus Service Charges                                                                       -
                   Ending Balance per Check Register                                         $        1,929,387.47 **(a)

*Debit cards are used by              N/A

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( ☐ Check here if cash disbursements were authorized by United States Trustee)

                                                                                                 Reason for Cash
            Date                    Amount             Payee               Purpose                Disbursement



TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                $            -     Transferred to Payroll Account
                                $            -     Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




   Case 18-11579-t11            Doc 166                   MOR-8 Entered 01/22/19 19:43:47 Page 9 of 45
                                                 Filed 01/22/19
                                                  ATTACHMENT 5A

                               CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: MBF Inspection Services, Inc.                    Case Number: 18-11579-t11

Reporting Period beginning December 1, 2018                      Period ending December 31, 2018

NAME OF BANK: Bank of the Southwest                              BRANCH: Roswell, NM

ACCOUNT NAME: MBF Inspection Services, Inc.

ACCOUNT NUMBER: 1206818

PURPOSE OF ACCOUNT: OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

            Check
  Date      Number                       Payee                                  Purpose              Amount
 12/03/18     25953     MBF Inspection Services                    Transfer to NMBT account          130,000.00
 12/07/18     25954     MBF Inspection Services                    Transfer to NMBT account           75,000.00
 12/10/18     25955     MBF Inspection Services                    Transfer to NMBT account           60,000.00
 12/11/18     25956     MBF Inspection Services                    Transfer to NMBT account          385,000.00
 12/12/18     25957     MBF Inspection Services                    Transfer to NMBT account           40,000.00
 12/13/18     25958     MBF Inspection Services                    Transfer to NMBT account          120,000.00
 12/14/18     25959     MBF Inspection Services                    Transfer to NMBT account           50,000.00
 12/20/18     25960     MBF Inspection Services                    Transfer to NMBT account           60,000.00
 12/21/18     25961     MBF Inspection Services                    Transfer to NMBT account           30,000.00
 12/27/18     25962     MBF Inspection Services                    Transfer to NMBT account          481,500.00
 12/28/18     25963     MBF Inspection Services                    Transfer to NMBT account          100,000.00
 12/04/18      EFT      Bank of the Southwest                      Bank service charge                     3.80
                                                                                                    1,531,503.80




  Case 18-11579-t11           Doc 166       Filed 01/22/19
                                                      MOR-9 Entered 01/22/19 19:43:47 Page 10 of 45
                                                     ATTACHMENT 5A

                                   CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: MBF Inspection Services, Inc.                      Case Number: 18-11579-t11

Reporting Period beginning December 1, 2018                        Period ending December 31, 2018

NAME OF BANK: New Mexico Bank & Trust                              BRANCH: Roswell, NM

ACCOUNT NAME: MBF Inspection Services, Inc.

ACCOUNT NUMBER: 9996767992

PURPOSE OF ACCOUNT: OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

            Check
  Date      Number                           Payee                                     Purpose       Amount
 12/07/18      EFT      A & C Enterprises of Libby, LLC              Contract Labor                    9,474.04
 12/21/18      EFT      A & C Enterprises of Libby, LLC              Contract Labor                    9,298.38
 12/14/18      280      Liberty Mutual Insurance                     Insurance                         2,701.78
 12/07/18      EFT      Inspection Leasing, Inc.                     Leases                           12,428.66
 12/14/18      273      Alpha-Omega Printing                         Office supplies                     65.67
 12/20/18      EFT      American Express                             Office supplies                    949.26
 12/07/18      268      George Charboneau                            Reimbursement                      164.39
 12/18/18      EFT      Jack Little                                  Reimbursement                       53.02
 12/07/18      272      Nice Ice Co.                                 Water delivery service              57.67
 12/21/18      287      Nice Ice Co.                                 Water delivery service              42.94
 12/04/18      EFT      One America                                  401k                             19,282.74
 12/11/18      EFT      One America                                  401k                             13,535.08
 12/18/18      EFT      One America                                  401k                             21,938.30
 12/24/18      EFT      One America                                  401k                             13,535.72
 12/07/18      269      Intak Rental & Supply, LLC                   UTV rental                        1,541.88
 12/03/18      EFT      Expert Pay                                   Child support                     1,211.04
 12/10/18      EFT      Expert Pay                                   Child support                      941.41
 12/17/18      EFT      Expert Pay                                   Child support                      846.89
 12/24/18      EFT      Expert Pay                                   Child support                     1,156.60
 12/28/18      EFT      Expert Pay                                   Child support                      846.89
 12/20/18      EFT      American Express                             Dues                               890.12
 12/31/18      294      Credit Acceptance Corporation                Employee garnishment              1,029.98
 12/01/18      256      United Healthcare Insurance Company          Insurance                         2,235.60
 12/03/18      EFT      United Healthcare Insurance Company          Insurance                       128,959.47
 12/07/18      EFT      United Healthcare Insurance Company          Insurance                            14.98
 12/27/18      293      United Healthcare Insurance Company          Insurance                         2,380.50
 12/21/18      286      LifeLock                                     Lifelock                           213.32


  Case 18-11579-t11            Doc 166         Filed 01/22/19
                                                         MOR-9 Entered 01/22/19 19:43:47 Page 11 of 45
12/07/18   271   New Benefits, Ltd.                        New Benefits                             50.00
12/20/18   EFT   American Express                          Postage                                443.13
12/20/18   EFT   American Express                          Prepayment on credit card             3,000.00
12/07/18   EFT   Bobby Carroll                             Printing/mailing claimant notices     4,733.76
12/07/18   265   Backgrounds Online                        Background checks                      591.70
12/21/18   285   DISA, Inc.                                Safety training                        372.00
12/21/18   288   Pipeline Testing Consortium, Inc.         Drug testing                           935.00
12/27/18   291   San Juan College                          Safety training                        185.00
12/14/18   274   B.L.F. LLC                                Legal/professional fees              21,642.13
12/14/18   275   Bean & Associates                         Legal/professional fees               1,512.23
12/27/18   289   Hinkle Shanor LLP                         Legal/professional fees                323.50
12/14/18   279   J. Edward Hollington                      Legal/professional fees                809.06
12/07/18   270   Lane Alton Horst LLC                      Legal/professional fees              32,117.93
12/07/18   EFT   MBF Management Systems, Inc.              Legal/professional fees               8,626.66
12/07/18   266   Benchmark                                 Copier rent                              34.84
12/20/18   EFT   American Express                          Repairs & Maintenance                    82.93
12/14/18   276   Bob Reed Pest Control                     Repairs & Maintenance                  172.53
12/14/18   278   Emerald Lawn & Sprinkler LLC              Repairs & Maintenance                    75.48
12/07/18   EFT   Genevas Cleaning Service                  Repairs & Maintenance                 1,315.53
12/28/18   EFT   Genevas Cleaning Service                  Repairs & Maintenance                 1,643.95
12/14/18   283   nQativ                                    Repairs & Maintenance                 1,668.12
12/27/18   292   Tascosa Office Machines                   Repairs & Maintenance                    94.59
12/31/18   EFT   Inspection Leasing, Inc.                  Secured Creditor Payments             4,968.49
12/24/18   EFT   New Mexico Dept. of Taxation & Revenue    Taxes Paid - Payroll                 37,701.03
12/04/18   EFT   Arizona Department of Revenue             Taxes Paid - Payroll                   537.39
12/11/18   EFT   Arizona Department of Revenue             Taxes Paid - Payroll                   377.96
12/19/18   EFT   Arizona Department of Revenue             Taxes Paid - Payroll                   527.74
12/24/18   EFT   Arizona Department of Revenue             Taxes Paid - Payroll                   442.29
12/11/18   EFT   California Employment Dev. Dept.          Taxes Paid - Payroll                   430.77
12/24/18   EFT   California Employment Dev. Dept.          Taxes Paid - Payroll                   863.03
12/06/18   EFT   Colorado Department of Revenue            Taxes Paid - Payroll                   982.33
12/05/18   EFT   Connecticut Department of Revenue         Taxes Paid - Payroll                   260.61
12/19/18   EFT   Connecticut Department of Revenue         Taxes Paid - Payroll                   248.67
12/03/18   EFT   EFTPS-Internal Revenue Service            Taxes Paid - Payroll                143,443.55
12/10/18   EFT   EFTPS-Internal Revenue Service            Taxes Paid - Payroll                109,078.42
12/17/18   EFT   EFTPS-Internal Revenue Service            Taxes Paid - Payroll                131,162.23
12/24/18   EFT   EFTPS-Internal Revenue Service            Taxes Paid - Payroll                133,799.17
12/31/18   EFT   EFTPS-Internal Revenue Service            Taxes Paid - Payroll                137,742.31
12/06/18   EFT   Georgia Department of Revenue             Taxes Paid - Payroll                  2,056.07
12/06/18   EFT   Idaho State Tax Commission                Taxes Paid - Payroll                   519.00
12/05/18   EFT   Illinois Department of Revenue            Taxes Paid - Payroll                     52.72
12/20/18   EFT   Illinois Department of Revenue            Taxes Paid - Payroll                   297.74
12/06/18   EFT   Indiana Department of Revenue             Taxes Paid - Payroll                   598.15
12/06/18   EFT   Kansas Department of Revenue              Taxes Paid - Payroll                   163.00
12/19/18   EFT   Kansas Department of Revenue              Taxes Paid - Payroll                   112.00
12/07/18   EFT   Louisiana Department of Revenue           Taxes Paid - Payroll                  4,967.96
12/07/18   EFT   Maine State Treasurer                     Taxes Paid - Payroll                  1,759.00
12/06/18   EFT   Massachusetts Department of Revenue       Taxes Paid - Payroll                  2,851.57
12/07/18   EFT   Michigan Department of Revenue            Taxes Paid - Payroll                  3,261.75
12/07/18   EFT   Mississippi State Tax Commission          Taxes Paid - Payroll                  7,030.00
12/10/18   EFT   Missouri Department of Revenue            Taxes Paid - Payroll                  2,508.50


 Case 18-11579-t11        Doc 166        Filed 01/22/19
                                                   MOR-9 Entered 01/22/19 19:43:47 Page 12 of 45
12/12/18   EFT   Montana Department of Revenue             Taxes Paid - Payroll            1,024.00
12/26/18   EFT   Montana Department of Revenue             Taxes Paid - Payroll            1,418.00
12/05/18   EFT   New York State Income Tax                 Taxes Paid - Payroll              566.10
12/19/18   EFT   New York State Income Tax                 Taxes Paid - Payroll              552.83
12/10/18   EFT   Oklahoma Tax Commission                   Taxes Paid - Payroll             4,914.00
12/12/18   EFT   Oregon Department of Revenue              Taxes Paid - Payroll              255.00
12/26/18   EFT   Oregon Department of Revenue              Taxes Paid - Payroll              255.00
12/05/18   EFT   Pennsylvania Department of Revenue        Taxes Paid - Payroll            2,167.73
12/12/18   EFT   Pennsylvania Department of Revenue        Taxes Paid - Payroll              493.53
12/19/18   EFT   Pennsylvania Department of Revenue        Taxes Paid - Payroll            1,815.97
12/26/18   EFT   Pennsylvania Department of Revenue        Taxes Paid - Payroll              558.98
12/07/18   EFT   Rhode Island Department of Revenue        Taxes Paid - Payroll              672.48
12/07/18   EFT   Utah State Tax Commission                 Taxes Paid - Payroll            1,350.77
12/11/18   EFT   West Virginia Department of Revenue       Taxes Paid - Payroll            1,479.00
12/10/18   EFT   Wisconsin Department of Revenue           Taxes Paid - Payroll              781.69
12/24/18   EFT   New Mexico Dept. of Taxation & Revenue    Taxes Paid - Sales & Use       32,796.99
12/20/18   EFT   American Express                          Telephone                         906.93
12/14/18   277   Cable One                                 Telephone                         485.24
12/17/18   EFT   Cable One                                 Telephone                         485.24
12/07/18   267   CenturyLink                               Telephone                          94.35
12/24/18   EFT   CenturyLink                               Telephone                         609.81
12/27/18   EFT   CenturyLink                               Telephone                         666.33
12/18/18   EFT   Jack Little                               Telephone                         173.35
12/27/18   290   MegaPath                                  Telephone                         306.99
12/20/18   EFT   American Express                          Travel & Entertainment           1,489.06
12/18/18   EFT   Jack Little                               Travel & Entertainment            124.74
12/07/18   264   Allied Digital Security, Inc.             Utilities                          37.49
12/14/18   282   New Mexico Gas Company                    Utilities                          73.70
12/12/18   EFT   Xcel Energy                               Utilities                         474.08
12/20/18   EFT   American Express                          Vehicle                         1,268.94
12/04/18   EFT   Payroll Summary - Cash                    Payroll                         1,165.96
12/14/18   EFT   Payroll Summary - Cash                    Payroll                       130,542.39
12/28/18   EFT   Payroll Summary - Cash                    Payroll                       144,613.18
12/07/18   EFT   Payroll Summary - Cash                    Payroll                        54,729.39
12/21/18   EFT   Payroll Summary - Cash                    Payroll                        71,654.09
12/07/18   EFT   Payroll Summary - Cash                    Payroll                       458,704.22
12/21/18   EFT   Payroll Summary - Cash                    Payroll                       538,612.76
12/10/18   EFT   Payroll Summary - Cash                    Payroll                           680.00
12/21/18   EFT   Payroll Summary - Cash                    Payroll                           308.18
12/14/18   EFT   Payroll Summary - Cash                    Payroll                       437,271.06
12/28/18   EFT   Payroll Summary - Cash                    Payroll                       412,435.88
12/28/18   EFT   Payroll Summary - Cash                    Payroll                          4,256.37
12/14/18   EFT   Payroll Summary - Cash                    Payroll                        99,589.20
12/28/18   EFT   Payroll Summary - Cash                    Payroll                       120,860.59


                                                                                        3,588,691.44




 Case 18-11579-t11      Doc 166          Filed 01/22/19
                                                   MOR-9 Entered 01/22/19 19:43:47 Page 13 of 45
                                               ATTACHMENT 4B

               MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

 Name of Debtor: MBF Inspection Services, Inc.                    Case Number: 18-11579-t11

 Reporting Period beginning December 1, 2018                      Period ending December 31, 2018

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
 A standard bank reconciliation form can be found at http://www.justice.gov/ust/r20/index.htm.

 NAME OF BANK:                                             BRANCH:

 ACCOUNT NAME:                                             ACCOUNT NUMBER:

 PURPOSE OF ACCOUNT:                      PAYROLL

         Ending Balance per Bank Statement                                       $
          Plus Total Amount of Outstanding Deposits                              $
          Minus Total Amount of Outstanding Checks and other debits              $                         *
          Minus Service Charges                                                  $
         Ending Balance per Check Register                                       $                         **(a)

 *Debit cards must not be issued on this account.

 **If Closing Balance is negative, provide explanation:
 The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized
 by United States Trustee)

 Date         Amount            Payee                 Purpose           Reason for Cash Disbursement




 The following non-payroll disbursements were made from this account:

 Date      Amount            Payee      Purpose                    Reason for disbursement from this
                                                                account




 (a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




Case 18-11579-t11          Doc 166        Filed 01/22/19        Entered 01/22/19 19:43:47 Page 14 of 45
                                       ATTACHMENT 5B

                         CHECK REGISTER - PAYROLL ACCOUNT


 Name of Debtor: MBF Inspection Services, Inc.           Case Number: 18-11579-t11

 Reporting Period beginning December 1, 2018             Period ending December 31, 2018

 NAME OF BANK:                                           BRANCH:

 ACCOUNT NAME:

 ACCOUNT NUMBER:

 PURPOSE OF ACCOUNT:                    PAYROLL

 Account for all disbursements, including voids, lost payments, stop payment, etc. In the
 alternative, a computer generated check register can be attached to this report, provided all the
 information requested below is included.

         CHECK
 DATE    NUMBER             PAYEE                        PURPOSE                         AMOUNT




 TOTAL                                                                               $



Case 18-11579-t11       Doc 166     Filed 01/22/19     Entered 01/22/19 19:43:47 Page 15 of 45
                                                ATTACHMENT 4C

                      MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

 Name of Debtor: MBF Inspection Services, Inc.              Case Number: 18-11579-t11

 Reporting Period beginning December 1, 2018                     Period ending December 31, 2018

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
 standard bank reconciliation form can be found on the United States Trustee website,
 http://www.justice.gov/ust/r20/index.htm.

 NAME OF BANK:                                        BRANCH:

 ACCOUNT NAME:                                        ACCOUNT NUMBER:

 PURPOSE OF ACCOUNT:                   TAX

         Ending Balance per Bank Statement                         $
          Plus Total Amount of Outstanding Deposits                $
          Minus Total Amount of Outstanding Checks and other debits$                          *
          Minus Service Charges                                    $
         Ending Balance per Check Register                $                           **(a)

 *Debit cards must not be issued on this account.

 **If Closing Balance is negative, provide explanation:


 The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized by
                                                    United States Trustee)
 Date      Amount             Payee              Purpose                Reason for Cash Disbursement




 The following non-tax disbursements were made from this account:

 Date      Amount              Payee                 Purpose            Reason for disbursement from this account




 (a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




Case 18-11579-t11          Doc 166        Filed 01/22/19        Entered 01/22/19 19:43:47 Page 16 of 45
                                        ATTACHMENT 5C

                             CHECK REGISTER - TAX ACCOUNT


 Name of Debtor: MBF Inspection Services, Inc.            Case Number: 18-11579-t11

 Reporting Period beginning December 1, 2018             Period ending December 31, 2018

 Reporting Period beginning                                  Period ending

 NAME OF BANK:                                         BRANCH:

 ACCOUNT NAME:                                         ACCOUNT #

 PURPOSE OF ACCOUNT:                    TAX

 Account for all disbursements, including voids, lost checks, stop payments, etc. In the
 alternative, a computer-generated check register can be attached to this report, provided all the
 information requested below is included.

      CHECK
 DATE NUMBER                PAYEE                  PURPOSE                     AMOUNT




 TOTAL                                                                                             (d)
                                   SUMMARY OF TAXES PAID

 Payroll Taxes Paid                                                                                (a)
 Sales & Use Taxes Paid                                                                            (b)
 Other Taxes Paid                                                                                  (c)
 TOTAL                                                                                             (d)


 (a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
     (Page MOR-2, Line 5O).
 (b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
     (Page MOR-2, Line 5P).
 (c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
     (Page MOR-2, Line 5Q).
 (d) These two lines must be equal.

Case 18-11579-t11       Doc 166      Filed 01/22/19     Entered 01/22/19 19:43:47 Page 17 of 45
                                      ATTACHMENT 4D

                 INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                              INVESTMENT ACCOUNTS

 Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
 and bonds, etc., should be listed separately. Attach copies of account statements.

 Type of Negotiable
                                                                                    Current
 Instrument            Face Value        Purchase Price     Date of Purchase       Market Value




 TOTAL                                                                                          (a)
                                    PETTY CASH REPORT

 The following Petty Cash Drawers/Accounts are maintained:

                       (Column 2)             (Column 3)               (Column 4)
                       Maximum                Amount of Petty    Difference between
 Location of           Amount of Cash         Cash On Hand (Column 2) and
 Box/Account           in Drawer/Acct.        At End of Month    (Column 3)




 TOTAL                                        $                 (b)

 For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
 there are no receipts, provide an explanation




 TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                          $
 (c)

 (c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
    amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
    MOR-2, Line 7).


Case 18-11579-t11      Doc 166      Filed 01/22/19    Entered 01/22/19 19:43:47 Page 18 of 45
                                                           ATTACHMENT 6

                                                    MONTHLY TAX REPORT

Name of Debtor: MBF Inspection Services, Inc.                                                 Case Number: 18-11579-t11

Reporting Period beginning December 1, 2018                                                   Period ending December 31, 2018

                                                     TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

                  Name of                     Date                                                     Date Last
                   Taxing                   Payment                                                   Tax Return       Tax Return
                  Authority                   Due                     Description              Amount   Filed            Period
NM Taxation and Revenue Department              01/25/19   NM withholding tax                  24,200.11    12/25/18   12/01-12/31/18
Ohio Treasurer of State                         01/31/19   OH withholding tax                  12,448.57    10/31/18   10/01-12/31/18
Pennsylvania Department of Revenue              01/31/19   Local Pennsylvania tax                 623.18    10/31/18   10/01-12/31/18
NM Taxation and Revenue Department              01/25/19   NM sales tax                        69,213.59    12/25/18   12/01-12/31/18
Idaho Department of Labor                       01/31/19   Unemployment due for 4th quarter        82.41    10/31/18   10/01-12/31/18
Louisiana Workforce Commission                  01/31/19   Unemployment due for 4th quarter       104.64    10/31/18   10/01-12/31/18
Massachusetts Labor & Workforce Develop.        01/31/19   Unemployment due for 4th quarter     1,989.10    10/31/18   10/01-12/31/18
Maine State Treasurer                           01/31/19   Unemployment due for 4th quarter       230.40    10/31/18   10/01-12/31/18
Mississippi Dept. of Employment Security        01/31/19   Unemployment due for 4th quarter        21.00    10/31/18   10/01-12/31/18
NM Department of Workforce Solutions            01/31/19   Unemployment due for 4th quarter     8,038.64    10/31/18   10/01-12/31/18
NYS Unemployment Insurance                      01/31/19   Unemployment due for 4th quarter        35.10    10/31/18   10/01-12/31/18
North Dakota Job Services                       01/31/19   Unemployment due for 4th quarter     1,537.78    10/31/18   10/01-12/31/18
Ohio Dept. of Job & Family Services             01/31/19   Unemployment due for 4th quarter     5,226.39    10/31/18   10/01-12/31/18
Pennsylvania Dept. of Labor & Industry          01/31/19   Unemployment due for 4th quarter       644.17    10/31/18   10/01-12/31/18
Texas Workforce Commission                      01/31/19   Unemployment due for 4th quarter     3,458.17    10/31/18   10/01-12/31/18
Washington Dept. of Employment Security         01/31/19   Unemployment due for 4th quarter       113.24    10/31/18   10/01-12/31/18
Wyoming Department of Employment                01/31/19   Unemployment due for 4th quarter     1,841.70    10/31/18   10/01-12/31/18


TOTAL                                                                                         $129,808.19




   Case 18-11579-t11                  Doc 166      Filed 01/22/19
                                                             MOR-15 Entered 01/22/19 19:43:47 Page 19 of 45
                                                         ATTACHMENT 7

                                  SUMMARY OF OFFICER OR OWNER COMPENSATION

                               SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: MBF Inspection Services, Inc.                                  Case Number: 18-11579-t11

Reporting Period beginning December 1, 2018                                    Report ending December 31, 2018

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.

      Name of                                          Payment
  Officer or Owner             Title                  Description             Amount Paid

Frank Sturges                President        Salary                              8,653.85
                                              Auto usage pay                        187.50
                                              Employer 401(k) match                 353.65

Mark Daniels              Vice President      Salary                              8,061.85
                                              Auto usage pay                        226.00
                                              Employer 401(k) match                 331.51

                                                      PERSONNEL REPORT
                                                                      Full time                   Part time
Number of employees at beginning of period                              212                           0
Number hired during the period                                           20                           0
Number terminated or resigned during period                              14                           0
Number of employees on payroll at end of period                         218                           0

                                                 CONFIRMATION OF INSURANCE
List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).
                                                                                                      Date
    Agent and/or                Phone                    Coverage                 Expiration       Premium
        Carrier                Number                       Type                     Date              Due
Liberty Mutual             800-290-7841         Work Comp & Bus. Auto              04/01/19         04/01/19
Landmark American          404-231-2366         Excess Liability                   04/01/19         04/01/19
Indian Harbor              203-964-5200         General Liability                  04/01/19         04/01/19
Landmark American          404-231-2366         Environmental Combo                04/01/19         04/01/19
UHC                        866-414-1959         Medical, Dental & Life             12/31/18         01/01/19
WSI ND                     800-777-5033         ND Worker's Comp                   12/31/18         01/01/19

The following lapse in insurance coverage occurred this month:

       Policy                  Date                      Date                    Reason
       Type                   Lapsed                   Reinstated               for Lapse


                          Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




   Case 18-11579-t11              Doc 166                  MOR-16 Entered 01/22/19 19:43:47 Page 20 of 45
                                                 Filed 01/22/19
                                                   ATTACHMENT 8


                      SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

 Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
 reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
 as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
 etc. Attach any relevant documents.




 We anticipate filing a Plan of Reorganization and Disclosure Statement on or before                                  .




Case 18-11579-t11            Doc 166        Filed 01/22/19         Entered 01/22/19 19:43:47 Page 21 of 45
   MBF Inspection Services, Inc.
   Balance Sheet
   As of December 31, 2018


                                                  ASSETS
   Current Assets
       Cash - Bank of the Southwest | DIP Account                                $         6,107
       Cash - New Mexico Bank & Trust | DIP Account                                    1,929,387
       Certificate of Deposit - Valley Bank of Commerce                                  250,516
       Certificate of Deposit - Wells Fargo Bank                                         263,902
       Accounts Receivable                                                             3,551,398
       Earned but Unbilled Revenues                                                      738,167
       Other Receivables                                                                     771
       Prepaid Expenses                                                                  314,408
       Due From Related Parties                                                                -
             Total Current Assets                                                      7,054,656

   Property and Equipment
       Fixed Assets                                                                       34,729

        Accumulated Depreciation                                                          (5,282)
            Net Property and Equipment                                                    29,448

   Other Assets
       Refundable Deposits                                                                         -

             Total Assets                                                        $     7,084,103




                                 LIABILITIES AND STOCKHOLDERS' EQUITY
   Current Liablilities
       Accounts Payable                                            $                     221,224
       Accrued Liablilities                                                            1,312,238
       Line of Credit - Inspection Leasing, Inc.                                         975,000
       Current Portion of Long-Term Debt                                                 250,955
       Due to Related Parties                                                                  -
            Total Current Liabilities                                                  2,759,418

   Long-Term Liablilities
       Long Term Debt - Net of Current Portion                                                 -
            Total Liablilities                                                         2,759,418

   Stockholders' Equity
        Captial Stock                                                                      1,000
        Additional Paid in Capital                                                             -
        Retained Earnings                                                              4,323,686
             Total Stockholders' Equity                                                4,324,686

             Total Liabilities and Stockholders' Equity                          $     7,084,103


      The accompanying balance sheet of MBF Inspection Services, Inc. as of December 31, 2018
       and the related statements of income, changes in stockholders' equity, and cash flows for
     the twelve months then ended have been prepared by Bobby D. Carroll, CPA. I have prepared
       such financial information in my capacity as Controller of MBF Inspection Services, Inc.



Case 18-11579-t11           Doc 166       Filed 01/22/19        Entered 01/22/19 19:43:47 Page 22 of 45
         MBF Inspection Services, Inc.
         Statement of Income
         For the Twelve Months Ended December 31, 2018
                                                                                                      % of            % of
                                                                                                      Sales           Labor
         Revenue from Operations
            Sales, net of returns & allowances of    $ 580,079                 $ 55,372,319          100.00%          183.47%
            Other operating income                                                      -             0.00%            0.00%
                 Total Revenue from Operations                                   55,372,319          100.00%          183.47%

         Direct Costs and Expenses
             Billable Reimbursements                                                1,160,375         2.10%             3.84%
             Contract Labor                                                            48,654         0.09%             0.16%
             Employee Benefits                                                      1,075,172         1.94%             3.56%
             Insurance                                                                877,929         1.59%             2.91%
             Labor                                                                 30,180,315        54.50%           100.00%
             Mileage                                                                3,266,009         5.90%            10.82%
             Non-Billable Reimbursements                                                9,281         0.02%             0.03%
             Payroll Taxes                                                          2,420,702         4.37%             8.02%
             Per Diem                                                              12,593,109        22.74%            41.73%
             Drug testing, safety, and training costs and expenses                    266,863         0.48%             0.88%
                  Total Direct Costs and Expenses                                  51,898,410        93.73%           171.96%

         Gross Profit                                                          $    3,473,909         6.27%           11.51%

         Other operating costs and expenses
            Advertising                                                                 7,557         0.01%           0.03%
            Bank Charges                                                                5,121         0.01%           0.02%
            Bad Debt Expense                                                                -         0.00%           0.00%
            Car & Truck Expense                                                        11,902         0.02%           0.04%
            Charitable Contributions                                                    6,720         0.01%           0.02%
            Depreciation                                                                  868         0.00%           0.00%
            Dues & Subscriptions                                                       27,851         0.05%           0.09%
            Employee Benefits                                                          84,523         0.15%           0.28%
            Insurance                                                                       -         0.00%           0.00%
            Interest                                                                   72,575         0.13%           0.24%
            Legal & Professional Fees                                                 573,292         1.04%           1.90%
            Meals & Entertainment                                                       8,946         0.02%           0.03%
            Office Expense                                                             29,860         0.05%           0.10%
            Penalties & Fines                                                             990         0.00%           0.00%
            Political Contributions                                                         -         0.00%           0.00%
            Promotional Expense                                                             -         0.00%           0.00%
            Rent                                                                      243,830         0.44%           0.81%
            Repairs & Maintenance                                                      59,223         0.11%           0.20%
            Salaries & Wages                                                        1,541,070         2.78%           5.11%
            Supplies                                                                   14,633         0.03%           0.05%
            Taxes                                                                     132,976         0.24%           0.44%
            Telephone                                                                  29,458         0.05%           0.10%
            Travel                                                                     38,003         0.07%           0.13%
            Utilities                                                                  11,128         0.02%           0.04%
                  Total Other Operating Costs and Expenses                          2,900,529         5.24%           9.61%

         Income/(Loss) from Operations                                               573,381          1.04%           1.90%

         Other Income and (Expenses)
            Dividend Income                                                                 -         0.00%            0.00%
            Interest Income                                                               591         0.00%            0.00%
            Miscellaneous Expense                                                    (156,253)       -0.28%           -0.52%
            Miscellaneous Income                                                        1,271         0.00%            0.00%
            Rental Income                                                               3,750         0.01%            0.01%
            Reconciliation Discrepancies                                                   (0)        0.00%            0.00%
            Sales of Assets (Gain)/Loss                                                     -         0.00%            0.00%
                 Total Other Income and (Expenses)                                   (150,641)       -0.27%           -0.50%


         Net Income/(Loss)                                                     $     422,739          0.76%           1.40%

                         The accompanying balance sheet of MBF Inspection Services, Inc. as of December 31, 2018
                          and the related statements of income, changes in stockholders' equity, and cash flows for
                        the twelve months then ended have been prepared by Bobby D. Carroll, CPA. I have prepared
                           such financial information in my capacity as Controller of MBF Inspection Services, Inc.




Case 18-11579-t11            Doc 166            Filed 01/22/19              Entered 01/22/19 19:43:47 Page 23 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 24 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 25 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 26 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 27 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 28 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 29 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 30 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 31 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 32 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 33 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 34 of 45
Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 35 of 45
                     MBF Inspection Services, Inc.

                       FINANCIAL STATEMENTS

                                December 31, 2018




Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 36 of 45
   MBF Inspection Services, Inc.
   Balance Sheet
   As of December 31, 2018


                                                  ASSETS
   Current Assets
       Cash - Bank of the Southwest | DIP Account                                $         6,107
       Cash - New Mexico Bank & Trust | DIP Account                                    1,929,387
       Certificate of Deposit - Valley Bank of Commerce                                  250,516
       Certificate of Deposit - Wells Fargo Bank                                         263,902
       Accounts Receivable                                                             3,551,398
       Earned but Unbilled Revenues                                                      738,167
       Other Receivables                                                                     771
       Prepaid Expenses                                                                  314,408
       Due From Related Parties                                                                -
             Total Current Assets                                                      7,054,656

   Property and Equipment
       Fixed Assets                                                                       34,729

        Accumulated Depreciation                                                          (5,282)
            Net Property and Equipment                                                    29,448

   Other Assets
       Refundable Deposits                                                                         -

             Total Assets                                                        $     7,084,103




                                 LIABILITIES AND STOCKHOLDERS' EQUITY
   Current Liablilities
       Accounts Payable                                            $                     221,224
       Accrued Liablilities                                                            1,312,238
       Line of Credit - Inspection Leasing, Inc.                                         975,000
       Current Portion of Long-Term Debt                                                 250,955
       Due to Related Parties                                                                  -
            Total Current Liabilities                                                  2,759,418

   Long-Term Liablilities
       Long Term Debt - Net of Current Portion                                                 -
            Total Liablilities                                                         2,759,418

   Stockholders' Equity
        Captial Stock                                                                      1,000
        Additional Paid in Capital                                                             -
        Retained Earnings                                                              4,323,686
             Total Stockholders' Equity                                                4,324,686

             Total Liabilities and Stockholders' Equity                          $     7,084,103


      The accompanying balance sheet of MBF Inspection Services, Inc. as of December 31, 2018
       and the related statements of income, changes in stockholders' equity, and cash flows for
     the twelve months then ended have been prepared by Bobby D. Carroll, CPA. I have prepared
       such financial information in my capacity as Controller of MBF Inspection Services, Inc.



Case 18-11579-t11           Doc 166       Filed 01/22/19        Entered 01/22/19 19:43:47 Page 37 of 45
         MBF Inspection Services, Inc.
         Statement of Income
         For the Twelve Months Ended December 31, 2018
                                                                                                      % of            % of
                                                                                                      Sales           Labor
         Revenue from Operations
            Sales, net of returns & allowances of    $ 580,079                 $ 55,372,319          100.00%          183.47%
            Other operating income                                                      -             0.00%            0.00%
                 Total Revenue from Operations                                   55,372,319          100.00%          183.47%

         Direct Costs and Expenses
             Billable Reimbursements                                                1,160,375         2.10%             3.84%
             Contract Labor                                                            48,654         0.09%             0.16%
             Employee Benefits                                                      1,075,172         1.94%             3.56%
             Insurance                                                                877,929         1.59%             2.91%
             Labor                                                                 30,180,315        54.50%           100.00%
             Mileage                                                                3,266,009         5.90%            10.82%
             Non-Billable Reimbursements                                                9,281         0.02%             0.03%
             Payroll Taxes                                                          2,420,702         4.37%             8.02%
             Per Diem                                                              12,593,109        22.74%            41.73%
             Drug testing, safety, and training costs and expenses                    266,863         0.48%             0.88%
                  Total Direct Costs and Expenses                                  51,898,410        93.73%           171.96%

         Gross Profit                                                          $    3,473,909         6.27%           11.51%

         Other operating costs and expenses
            Advertising                                                                 7,557         0.01%           0.03%
            Bank Charges                                                                5,121         0.01%           0.02%
            Bad Debt Expense                                                                -         0.00%           0.00%
            Car & Truck Expense                                                        11,902         0.02%           0.04%
            Charitable Contributions                                                    6,720         0.01%           0.02%
            Depreciation                                                                  868         0.00%           0.00%
            Dues & Subscriptions                                                       27,851         0.05%           0.09%
            Employee Benefits                                                          84,523         0.15%           0.28%
            Insurance                                                                       -         0.00%           0.00%
            Interest                                                                   72,575         0.13%           0.24%
            Legal & Professional Fees                                                 573,292         1.04%           1.90%
            Meals & Entertainment                                                       8,946         0.02%           0.03%
            Office Expense                                                             29,860         0.05%           0.10%
            Penalties & Fines                                                             990         0.00%           0.00%
            Political Contributions                                                         -         0.00%           0.00%
            Promotional Expense                                                             -         0.00%           0.00%
            Rent                                                                      243,830         0.44%           0.81%
            Repairs & Maintenance                                                      59,223         0.11%           0.20%
            Salaries & Wages                                                        1,541,070         2.78%           5.11%
            Supplies                                                                   14,633         0.03%           0.05%
            Taxes                                                                     132,976         0.24%           0.44%
            Telephone                                                                  29,458         0.05%           0.10%
            Travel                                                                     38,003         0.07%           0.13%
            Utilities                                                                  11,128         0.02%           0.04%
                  Total Other Operating Costs and Expenses                          2,900,529         5.24%           9.61%

         Income/(Loss) from Operations                                               573,381          1.04%           1.90%

         Other Income and (Expenses)
            Dividend Income                                                                 -         0.00%            0.00%
            Interest Income                                                               591         0.00%            0.00%
            Miscellaneous Expense                                                    (156,253)       -0.28%           -0.52%
            Miscellaneous Income                                                        1,271         0.00%            0.00%
            Rental Income                                                               3,750         0.01%            0.01%
            Reconciliation Discrepancies                                                   (0)        0.00%            0.00%
            Sales of Assets (Gain)/Loss                                                     -         0.00%            0.00%
                 Total Other Income and (Expenses)                                   (150,641)       -0.27%           -0.50%


         Net Income/(Loss)                                                     $     422,739          0.76%           1.40%

                         The accompanying balance sheet of MBF Inspection Services, Inc. as of December 31, 2018
                          and the related statements of income, changes in stockholders' equity, and cash flows for
                        the twelve months then ended have been prepared by Bobby D. Carroll, CPA. I have prepared
                           such financial information in my capacity as Controller of MBF Inspection Services, Inc.




Case 18-11579-t11            Doc 166            Filed 01/22/19              Entered 01/22/19 19:43:47 Page 38 of 45
      MBF Inspection Services, Inc.
      Statement of Changes in Stockholders' Equity
      For the Twelve Months Ended December 31, 2018




                                                                           Additional
                                                   Common                    Paid-in                 Retained
                                                    Stock                   Capital                  Earnings
      Balance at December 31, 2017                 $ 1,000                 $      -                 $ 3,900,946

      Stock purchase                                     -                        -                               -

      Shareholder distributions                          -                        -                               -

      Net income/(loss) for the period                   -                        -                           422,739

      Balance at December 31, 2018                 $   1,000               $      -                 $    4,323,686



                The accompanying balance sheet of MBF Inspection Services, Inc. as of December 31, 2018
                  and the related statements of income, changes in stockholders' equity, and cash flows for
               the twelve months then ended have been prepared by Bobby D. Carroll, CPA. I have prepared
                  such financial information in my capacity as Controller of MBF Inspection Services, Inc.




Case 18-11579-t11        Doc 166         Filed 01/22/19        Entered 01/22/19 19:43:47 Page 39 of 45
      MBF Inspection Services, Inc.
      Statement of Cash Flows
      For the Twelve Months Ended December 31, 2018



      Cash flows from operating activities
         Cash received from customers                                            $    57,939,665
         Interest received                                                                   591
         Other receipts                                                                    5,021
         Cash paid to suppliers, employees and taxing authorities                    (55,030,869)
         Interest paid                                                                   (72,575)
         Income taxes paid                                                                   -
             Net cash provided by/(used in) operating activities                       2,841,833

      Cash flows from investing activities
         Receipts from sales of assets                                                       -
         Receipts from related party loans                                                   -
         Investment purchases                                                                -
         Equipment purchases                                                                 -
             Net cash provided by/(used in) investing activities                             -

      Cash flows from financing activities
         Advances on line of credit                                                          -
         Principal payments on related party loans                                    (3,688,725)
         Proceeds from related party loans                                             2,093,281
         Principal payments on line of credit                                                -
         Proceeds from short-term borrowings                                             250,955
         Principal payments on long-term liabilities                                         -
         Proceeds from refundable deposits                                                   -
         Shareholder distributions                                                           -
             Net cash provided by/(used in) financing activities                      (1,344,489)

      Net increase/(decrease) in cash and cash equivalents                            1,497,344

      Cash and cash equivalents at the beginning of the period                          952,568

      Cash and cash equivalents at the end of the period                         $    2,449,912




Case 18-11579-t11        Doc 166       Filed 01/22/19         Entered 01/22/19 19:43:47 Page 40 of 45
       MBF Inspection Services, Inc.
       Statement of Cash Flows (Continued)
       For the Twelve Months Ended December 31, 2018



       Reconciliation of net income/(loss) to net cash provided by/
          (used in) operating activities:

       Net income/(loss)                                                                $      422,739

       Adjustments to reconcile net income/(loss) to net cash provided by/
          (used in) operating activities:
              Depreciation                                                                         868
              Bad debt expense                                                                     -
              (Gains)/losses from sales of assets                                                  -
              Unrealized (gains)/losses                                                            -

              (Increase)/decrease in assets:
                  Accounts receivable - trade                                                2,567,346
                  Employee advances                                                              1,343
                  Prepaid expenses                                                              73,440
                  Prepaid income taxes                                                             -
              Increase/(decrease) in liabilities:
                  Accounts payable                                                            (123,918)
                  Accrued liabilities                                                          (99,985)
                  Deferred income tax provision                                                    -
                  Accrued income taxes                                                             -

       Net cash provided by/(used in) operating activities                              $    2,841,833




       Supplemental Disclosures of Cash Flow Information

       Noncash investing and financing activities:
          Property and equipment purchased with borrowings                              $          -
          Prepaid insurance purchased with borrowings                                              -
          Debt paid with borrowings from line of credit                                            -
          Property distributions to shareholders                                                   -
          Property distributions of additional paid-in capital                                     -
          Related party borrowings                                                                 -




    The accompanying balance sheet of MBF Inspection Services, Inc. as of December 31, 2018 and the related
   statements of income, changes in stockholders' equity, and cash flows for the twelve months then ended have
      been prepared by Bobby D. Carroll, CPA. I have prepared such financial information in my capacity as
                                   Controller of MBF Inspection Services, Inc.




Case 18-11579-t11          Doc 166      Filed 01/22/19           Entered 01/22/19 19:43:47 Page 41 of 45
                     MBF Inspection Services, Inc.

                    SUPPLEMENTAL INFORMATION

                               December 31, 2018




Case 18-11579-t11   Doc 166   Filed 01/22/19   Entered 01/22/19 19:43:47 Page 42 of 45
MBF Inspection Services, Inc.
Analysis of Monthly Revenues, Costs and Expenses
For the Twelve Months Ended December 31, 2018                                                                                                                                                                             Year To Date
                                                     January       February       March        April        May            June           July        August       September     October      November      December         Total

Revenue from Operations
    Sales                                             4,868,913     4,647,214     5,111,691    4,955,759    4,929,037     4,909,279      4,772,219    4,864,252     4,692,683    4,507,818     3,777,518     3,916,015       55,952,398
    Sales Returns & Allowances                          (51,531)      (48,608)      (53,369)     (51,187)     (51,935)      (43,704)       (58,370)     (44,051)      (44,515)     (41,317)      (35,360)      (56,131)        (580,079)
    Other operating income                                  -             -             -            -            -             -              -            -             -            -             -             -                -
          Total Revenue from Operations               4,817,382     4,598,605     5,058,321    4,904,572    4,877,102     4,865,576      4,713,849    4,820,202     4,648,168    4,466,501     3,742,158     3,859,884       55,372,319

Direct Costs and Expenses
    Accrued Labor                                           -             -             -            -            -             -              -            -             -            -             -             -                -
    Accrued Payroll Taxes                                   -             -             -            -            -             -              -            -             -            -             -             -                -
    Billable Reimbursements                             100,436       107,143       105,736      120,743      107,315       102,599        105,045       94,791        96,650       80,207        70,367        69,344        1,160,375
    Contract Labor                                          -             -             -            -            -             -              -            -           3,951       13,032        12,852        18,819           48,654
    Employee Benefits                                    98,933        91,519        91,957       99,068       96,691        75,726         95,966       84,879        95,379       91,734        69,115        84,204        1,075,172
    Insurance                                            92,399        78,647        77,897       67,670       73,373        67,552         69,593       64,875        64,939       89,584        66,843        64,556          877,929
    Labor                                             2,694,010     2,463,119     2,751,448    2,568,537    2,683,980     2,677,741      2,585,110    2,718,536     2,462,542    2,460,075     2,109,122     2,006,097       30,180,315
    Mileage                                             256,555       283,865       316,779      291,958      267,614       287,041        270,593      293,783       305,043      252,457       209,212       231,108        3,266,009
    Non-Billable Reimbursements                             100           392           (54)       1,500           67         1,449          2,500          808         1,711          -             540           268            9,281
    Payroll Expenses                                        -             -             -            -            -             -              -            -             -            -             -             -                -
    Payroll Taxes                                       314,318       227,868       234,761      214,761      206,303       210,926        204,762      193,995       181,109      150,802       119,537       161,561        2,420,702
    Per Diem                                          1,014,319     1,046,800     1,175,202    1,208,970    1,017,100     1,115,521      1,130,776    1,018,912     1,182,179      894,946       844,637       943,747       12,593,109
    Drug testing, safety, & training costs               20,929        37,957        23,615       20,511       15,417        24,696         15,516       21,254        19,382       20,928        29,493        17,164          266,863
         Total Direct Costs and Expenses              4,592,000     4,337,309     4,777,342    4,593,717    4,467,860     4,563,251      4,479,862    4,491,833     4,412,884    4,053,764     3,531,718     3,596,870       51,898,410

Gross Profit                                           225,382       261,296       280,980      310,854      409,242       302,325        233,987      328,368       235,285      412,737       210,439       263,014         3,473,909

Other Operating Costs and Expenses
    Advertising                                          1,814         1,784         1,393          -            100           339            300          575            95          -             -           1,157             7,557
    Bank Charges                                           -             -             -            -            -           5,000            -            -             -            117           -               4             5,121
    Bad Debt Expense                                       -             -             -            -            -             -              -            -             -            -             -             -                 -
    Car & Truck Expense                                  1,822         1,104           402        3,256          791           147            955          841           593          648           430           912            11,902
    Charitable Contributions                               400           720           650          100          600           300            450          300         2,200          -           1,000           -               6,720
    Depreciation                                            72            72            72           72           72            72             72           72            72           72            72            72               868
    Dues & Subscriptions                                 2,213           847           559          687          654         2,016            726       13,900           639        2,747         2,255           608            27,851
    Employee Benefits                                    7,133         6,384         7,678        6,688        6,974         8,504          6,809        5,105         6,561        6,996         8,056         7,636            84,523
    Insurance                                              -             -             -            -            -             -              -            -             -            -             -             -                 -
    Interest                                               -               1           -              1          323        20,958          8,565       16,078         8,986        6,007         5,733         5,924            72,575
    Legal & Professional Fees                           16,667        17,148        26,408       71,510      138,298        30,792         12,782       12,720        32,969       51,777        69,993        92,230           573,292
    Meals & Entertainment                                  806           409           731          442        1,171           324            359        1,518           473          564         1,469           680             8,946
    Office Expense                                       2,972         2,221         3,141        2,037        2,007           395          2,408        2,289         1,787        3,068         1,804         5,729            29,860
    Penalties & Fines                                      -             291           -             10            1           310            259         (258)          362          -              16           -                 990
    Political Contributions                                -             -             -            -            -             -              -            -             -            -             -             -                 -
    Promotional Expense                                    -             -             -            -            -             -              -            -             -            -             -             -                 -
    Rent                                                20,964        20,962        20,964       20,963       21,153        21,154         12,462       20,967        20,929       21,159        20,965        21,192           243,830
    Repairs & Maintenance                                5,056         8,966         4,644        6,995        6,780         5,251          3,256        3,763         4,200        3,240         3,210         3,863            59,223
    Salaries & Wages                                   113,952       110,884       112,248      110,840      113,029       153,203        112,997      124,930       123,374      123,247       221,489       120,877         1,541,070
    Supplies                                             2,091            94           794        1,165         (562)         (125)           -          1,477         1,507        2,162         5,373           658            14,633
    Taxes                                               11,910        10,811        10,639        9,482        9,924        12,234          7,862        6,753         6,216       19,639        17,644         9,863           132,976
    Telephone                                            2,546         1,612         2,321        2,369        2,561         1,397          2,290        3,470         2,384        1,895         3,101         3,512            29,458
    Travel                                               3,349         5,486         3,813        9,044        3,416           153          1,104        1,262         3,538        2,654         2,015         2,169            38,003
    Utilities                                            1,613           673         1,037          923          768           126            152        1,859           845          629         1,648           856            11,128
          Total Other Operating Costs and Expenses     195,378       190,468       197,495      246,585      308,061       262,549        173,808      217,619       217,731      246,621       366,274       277,940         2,900,529

Income/(Loss) from Operations                           30,003        70,828        83,485       64,269      101,181        39,776         60,180      110,749        17,554      166,116       (155,835)      (14,926)        573,381

Other Income and Expenses
    Dividend Income                                        -             -             -            -             -             -              -           -             -             -            -             -                 -
    Interest Income                                        -             -              10          -             -             118             93          75            72            74           75            74               591
    Miscellaneous Expense                                  -             -             -            -             -         (20,000)       (13,009)     13,009           -        (136,253)         -             -            (156,253)
    Miscellaneous Income                                    23            26            76           58            17            18            512         136            12             9          189           194             1,271
    Rental Income                                          300           300           300          300           350           350            350         350           350           350          350           100             3,750
    Reconciliation Discrepancies                           -             -             -            -               (0)         -              -           -             -             -            -             -                   (0)
    Sales of Assets (Gain)/Loss                            -             -             -            -             -             -              -           -             -             -            -             -                 -
          Total Other Income and (Expenses)                323           326           386          358           367       (19,514)       (12,054)     13,570           434      (135,820)         614           369          (150,641)

Net Income/(Loss)                                       30,326        71,154        83,871       64,627      101,548        20,262         48,126      124,319        17,988       30,296       (155,221)      (14,557) $      422,739




                                        Case 18-11579-t11                        Doc 166            Filed 01/22/19                     Entered 01/22/19 19:43:47 Page 43 of 45
MBF Inspection Services, Inc.
Analysis of Annual Revenues, Costs, and Expenses
As of December 31, 2018

                                                                2010         2011       2012      2013      2014       2015      2016       2017      2018
Revenue from Operations
     Sales                                                       100.00%     100.00%    100.00%   100.00%   100.00%    100.00%   100.00%    100.00%   100.00%
     Other operating income                                        0.00%       0.00%      0.00%     0.00%     0.00%      0.00%     0.00%      0.00%     0.00%
           Total Revenue from Operations                         100.00%     100.00%    100.00%   100.00%   100.00%    100.00%   100.00%    100.00%   100.00%

Direct Costs and Expenses
     Billable Reimbursements                                      2.15%        1.60%      0.80%     0.55%     0.73%      0.94%     1.70%      2.05%     2.10%
     Contract Labor                                               0.16%        0.29%      0.00%     0.12%     0.00%      0.15%     0.55%      0.11%     0.09%
     Employee Benefits                                            1.24%        0.91%      0.56%     0.60%     0.81%      1.12%     1.99%      1.77%     1.94%
     Insurance                                                    1.14%        0.87%      1.21%     1.78%     1.58%      1.88%     2.32%      1.60%     1.59%
     Labor                                                       26.80%       30.38%     37.97%    49.90%    52.24%     51.15%    51.92%     52.72%    54.50%
     Mileage                                                      0.00%        0.00%      8.98%     7.44%     6.95%      6.49%     5.95%      5.89%     5.90%
     Vehicle Allowance                                            0.00%        0.00%     11.96%     0.00%     0.00%      0.00%     0.00%      0.00%     0.00%
     Non-Billable Reimbursements                                  0.00%        0.00%      0.54%     0.46%     0.35%      0.34%     0.02%      0.02%     0.02%
     Payroll Taxes                                                2.55%        3.13%      3.67%     4.08%     4.16%      4.09%     4.73%      4.63%     4.37%
     Per Diem                                                    50.59%       56.66%     24.47%    22.97%    21.94%     22.07%    23.63%     23.83%    22.74%
     Drug testing, safety, and training costs and expenses        0.08%        0.06%      0.24%     0.48%     0.42%      0.51%     0.76%      0.57%     0.48%
           Total Direct Costs and Expenses                       84.71%       93.90%     90.40%    88.38%    89.18%     88.73%    93.57%     93.21%    93.73%

Gross Profit                                                     15.29%        6.10%      9.60%    11.62%    10.82%     11.27%     6.43%      6.79%     6.27%

Other operating costs and expenses
     Bad Debt Expense                                             0.01%        -0.07%     0.46%     0.01%     -0.12%     0.00%     -0.11%     0.00%     0.00%
     Car & Truck Expense                                          0.08%         0.06%     0.03%     0.03%      0.02%     0.02%      0.01%     0.03%     0.02%
     Employee Benefits                                            0.09%         0.01%     0.13%     0.05%      0.07%     0.13%      0.35%     0.16%     0.15%
     Interest                                                     0.00%         0.01%     0.09%     0.00%      0.39%     0.22%      0.00%     0.00%     0.13%
     Legal & Professional Fees                                    1.10%         0.50%     0.23%     0.57%      0.21%     0.30%      0.78%     0.87%     1.04%
     Meals & Entertainment                                        0.01%         0.01%     0.02%     0.02%      0.03%     0.03%      0.05%     0.03%     0.02%
     Office Expense                                               0.41%         0.18%     0.12%     0.09%      0.09%     0.07%      0.10%     0.07%     0.05%
     Rent                                                         0.42%         0.29%     0.23%     0.21%      0.25%     0.33%      0.57%     0.44%     0.44%
     Repairs & Maintenance                                        0.04%         0.02%     0.06%     0.08%      0.05%     0.07%      0.16%     0.13%     0.11%
     Salaries & Wages                                             2.47%         1.66%     1.57%     1.72%      2.00%     2.68%      4.57%     2.83%     2.78%
     Supplies                                                     0.05%         0.05%     0.09%     0.03%      0.02%     0.01%      0.02%     0.02%     0.03%
     Taxes                                                        0.24%         0.09%     0.34%     0.21%      0.25%     0.23%      0.44%     0.27%     0.24%
     Telephone                                                    0.04%         0.03%     0.03%     0.03%      0.03%     0.04%      0.07%     0.05%     0.05%
     Travel                                                       0.18%         0.13%     0.11%     0.06%      0.07%     0.10%      0.13%     0.06%     0.07%
     Other operating costs & expenses                             0.13%         0.09%     0.08%     0.03%      0.42%     0.75%      0.19%     0.07%     0.11%
           Total Other Operating Costs and Expenses               5.27%         3.06%     3.59%     3.14%      3.78%     4.99%      7.33%     5.02%     5.24%

Income/(Loss) from Operations                                    10.02%        3.04%      6.01%     8.48%     7.04%      6.28%    -0.90%      1.77%     1.04%

Other Income and (Expenses)
     Other income                                                  0.16%        0.04%     0.03%     0.02%     0.01%      0.00%     1.25%      0.01%     0.01%
     Other expenses                                               -0.13%       -0.01%     0.00%     0.00%   -18.51%      0.01%     0.00%      0.00%    -0.28%
           Total Other Income and (Expenses)                       0.03%        0.03%     0.03%     0.02%   -18.50%      0.01%     1.25%      0.01%    -0.27%


Net Income/(Loss)                                                10.05%        3.07%      6.04%     8.50%   -11.46%      6.29%     0.35%      1.78%     0.76%



                             Case 18-11579-t11               Doc 166       Filed 01/22/19      Entered 01/22/19 19:43:47 Page 44 of 45
MBF Inspection Services, Inc.
Statement of Income
For the Twelve Months Ended December 31, 2018 and December 31, 2017

                                                                 2018           % of        % of          2017          % of      % of
                                                              Year-to-Date      Sales       Labor      Year-to-Date     Sales     Labor
Revenue from Operations
   Sales                                                      $ 55,372,319       100.00      183.47    $ 57,162,638      100.00    190.58
   Other operating income                                              -            -           -               -           -         -
        Total Revenue from Operations                           55,372,319       100.00      183.47      57,162,638      100.00    190.58

Direct Costs and Expenses
    Billable Reimbursements                                        1,160,375       2.10        3.84         1,168,179      2.04      3.89
    Contract Labor                                                    48,654       0.09        0.16            65,360      0.11      0.22
    Employee Benefits                                              1,075,172       1.94        3.56         1,007,391      1.76      3.36
    Insurance                                                        877,929       1.59        2.91           911,484      1.59      3.04
    Labor                                                         30,180,315      54.50      100.00        29,993,430     52.47    100.00
    Mileage                                                        3,266,009       5.90       10.82         3,349,504      5.86     11.17
    Non-Billable Reimbursements                                        9,281       0.02        0.03            11,545      0.02      0.04
    Payroll Taxes                                                  2,420,702       4.37        8.02         2,635,833      4.61      8.79
    Per Diem                                                      12,593,109      22.74       41.73        13,555,419     23.71     45.19
    Drug testing, safety, and training costs and expenses            266,863       0.48        0.88           325,417      0.57      1.08
         Total Direct Costs and Expenses                          51,898,410      93.73      171.96        53,023,563     92.76    176.78

Gross Profit                                                  $    3,473,909       6.27       11.51    $    4,139,075      7.24     13.80

Other operating costs and expenses
   Advertising                                                         7,557       0.01        0.03             2,578      0.00      0.01
   Bank Charges                                                        5,121       0.01        0.02             6,347      0.01      0.02
   Bad Debt Expense                                                        -        -           -                 748      0.00      0.00
   Car & Truck Expense                                                11,902       0.02        0.04            18,128      0.03      0.06
   Charitable Contributions                                            6,720       0.01        0.02             3,845      0.01      0.01
   Depreciation                                                          868       0.00        0.00               868      0.00      0.00
   Dues & Subscriptions                                               27,851       0.05        0.09            15,438      0.03      0.05
   Employee Benefits                                                  84,523       0.15        0.28            88,222      0.15      0.29
   Insurance                                                               -        -           -                   -       -         -
   Interest                                                           72,575       0.13        0.24               597      0.00      0.00
   Legal & Professional Fees                                         573,292       1.04        1.90           494,842      0.87      1.65
   Meals & Entertainment                                               8,946       0.02        0.03            15,241      0.03      0.05
   Office Expense                                                     29,860       0.05        0.10            41,060      0.07      0.14
   Penalties & Fines                                                     990       0.00        0.00               415      0.00      0.00
   Political Contributions                                                 -        -           -                   -       -         -
   Promotional Expense                                                     -        -           -                   -       -         -
   Rent                                                              243,830       0.44        0.81           252,177      0.44      0.84
   Repairs & Maintenance                                              59,223       0.11        0.20            73,077      0.13      0.24
   Salaries & Wages                                                1,541,070       2.78        5.11         1,610,650      2.82      5.37
   Supplies                                                           14,633       0.03        0.05            13,187      0.02      0.04
   Taxes                                                             132,976       0.24        0.44           150,842      0.26      0.50
   Telephone                                                          29,458       0.05        0.10            27,394      0.05      0.09
   Travel                                                             38,003       0.07        0.13            31,455      0.06      0.10
   Utilities                                                          11,128       0.02        0.04            11,027      0.02      0.04
         Total Other Operating Costs and Expenses                  2,900,529       5.24        9.61         2,858,137      5.00      9.53

Income/(Loss) from Operations                                       573,381        1.04        1.90         1,280,937      2.24      4.27

Other Income and (Expenses)
   Dividend Income                                                         -         -          -                   -       -         -
   Interest Income                                                       591        0.00       0.00               452      0.00      0.00
   Miscellaneous Expense                                            (156,253)      (0.28)     (0.52)                -       -         -
   Miscellaneous Income                                                1,271        0.00       0.00               600      0.00      0.00
   Rental Income                                                       3,750        0.01       0.01             3,600      0.01      0.01
   Reconciliation Discrepancies                                            -         -          -                   -       -         -
   Sales of Assets (Gain)/Loss                                             -         -          -                   -       -         -
        Total Other Income and (Expenses)                           (150,641)      (0.27)     (0.50)            4,652      0.01      0.02


Net Income/(Loss)                                             $     422,739        0.76        1.40    $    1,285,589      2.25      4.29




Case 18-11579-t11                        Doc 166            Filed 01/22/19        Entered 01/22/19 19:43:47 Page 45 of 45
